Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 23 August 2022.  These drawings are approved.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stub “forming a fluid chamber and one or more vent orifices extending from the fluid chamber” as set forth in claims 1 and 17-18; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “near” in claim 20 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (7,156,890). Thompson et al shows a hub cap vent plug having all of the features as set forth in the above claims.
	Per claims 1 and 17, Thompson et al shows a vent plug 20 having a stub 22 that seals a vent opening in a hub cap 14. The stub 22 forms a fluid chamber (bounded by surface 32). The fluid chamber and one or more vent orifices 54 allow communication of fluid from the interior of the hub cap 14 to atmosphere. A shroud 26 is disposed at one end of the stub 22, and shields the vent orifices 54. A screen 92 is disposed within a path of fluid communication connecting the interior of the hub cap 14 to the atmosphere to capture vapor from the fluid vented to atmosphere. 
	Per claim 6, the stub 22 includes a snap nub 30 to removably retain the stub 22 in the vent opening of the hub cap 14.
	Per claim 12, the screen 92 is configured to capture vapor particles from a fluid passing therethrough.

Claim(s) 1, 3-4, 11-12, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gold et al (5,785,390). Figure 4 of Gold et al shows a hub cap vent plug having all of the features as set forth in the above claims.
	Per claims 1 and 17-18, Gold et al shows a vent plug 48 having a stub 52 that seals a vent opening 24 in a hub cap 20. The stub 52 forms a fluid chamber 44. The fluid chamber 44 and one or more vent orifices 46 allow communication of fluid from the interior of the hub cap 20 to atmosphere. A shroud is disposed at one end of the stub 52, and shields the vent orifices 46. A screen 58 is disposed within a path of fluid communication connecting the interior of the hub cap 20 to atmosphere. The screen 58 captures vapor from the fluid vented to atmosphere. 
	Per claim 3, the shroud and the stub 52 are formed as a unitary body.
	Per claim 4, the shroud is disposed away from the hub cap 20 to form a gap through which vented fluid may flow to atmosphere (via vent orifice 46).
	Per claim 11, the screen 58 includes a retaining ring 56 that removably engages the stub 52. 
	Per claim 12, the screen 58 is configured to capture vapor particles from a fluid passing therethrough.
	Per claim 20, the fluid chamber 44 comprises a cavity having an opening and an exhaust point (namely vent orifices 46). The screen 58 is disposed at the exhaust point.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. Gold et al does not disclose the screen 58 being formed from a stainless steel wire cloth. However, it is well-known in the art to form filtering screens from stainless steel wire cloth. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to form the screen of Gold et al from stainless steel wire cloth, as an alternative and equivalent material, dependent upon mesh size (i.e. based upon the size of the particles that need to be filtered), availability, and cost. 

Allowable Subject Matter
The indicated allowability of claim 3 is withdrawn in view of the newly considered reference(s) to Gold et al.  Rejections based on the newly considered reference(s) is set forth in section 9 above.

Claims 5, 8-10, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 11-12, 17-18, and 20 rejected under Borders et al have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. The Applicant argues that Thompson et al does not show a “stub forming a fluid chamber and one or more vent orifices extending from the fluid chamber”. However, further consideration of the drawings and review of the specification of the instant application reveals that the claimed invention also does not show this feature. Namely, the specification only states that the vent plug forms the fluid chamber and vent orifices. Nowhere in the specification does it specifically or explicitly state that the “stub” of the vent plug forms the fluid chamber and vent orifices. Furthermore, as shown in Figure 3 of the instant application, the fluid chamber 38 and vent orifices 10 are formed radially above the stub 3 between the flange 6 and the shroud 8. The drawings and specification fail to show or specify the boundaries of the stub 3. Furthermore, Thompson et al shows structure that is similar to that of the claimed invention. Therefore, Thompson et al meets the limitations of the claims inasmuch as the Applicant’s own invention does.
	The Applicant further argues that the vent orifices and fluid chamber of Thompson et al are formed within a “rigid plastic filter cartridge or lid 26, not in the rubber collar 22 (the Examiner’s stub)”. However, the claims lack any physical structure that precludes that of Thompson et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617